UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-1425



JAMES J. HAYES, on behalf of himself and all
others similarly situated; THOMAS BOOTS, on
behalf of himself and all others similarly
situated,

                                         Plaintiffs - Appellants,

         versus


CROWN CENTRAL LLC; MICHAEL F. DACEY; STANLEY
A. HOFFBERGER; BARRY L. MILLER; HENRY A.
ROSENBERG, JR.; FRANK B. ROSENBERG; JOHN E.
WHEELER, JR.; JACK AFRICK;
HAROLD RIDLEY; CREDIT SUISSE FIRST BOSTON
CORPORATION; ROSEMORE, INCORPORATED,

                                          Defendants - Appellees.



                           No. 04-1505



JAMES J. HAYES, on behalf of himself and all
others similarly situated; THOMAS BOOTS, on
behalf of himself and all others similarly
situated,

                                         Plaintiffs - Appellants,

         versus


CROWN CENTRAL LLC; MICHAEL F. DACEY; STANLEY
A. HOFFBERGER; BARRY L. MILLER; HENRY A.
ROSENBERG, JR.; FRANK B. ROSENBERG; JOHN E.
WHEELER, JR.; JACK AFRICK; HAROLD RIDLEY;
CREDIT   SUISSE  FIRST  BOSTON     CORPORATION;
ROSEMORE, INCORPORATED,

                                                Defendants - Appellees.



                            No. 04-1709



JAMES J. HAYES, on behalf of himself and all
others similarly situated; THOMAS BOOTS, on
behalf of himself and all others similarly
situated,

                                            Plaintiffs - Appellants,

          versus


CROWN CENTRAL LLC; MICHAEL F. DACEY; STANLEY
A. HOFFBERGER; BARRY L. MILLER; HENRY A.
ROSENBERG, JR.; FRANK B. ROSENBERG; JOHN E.
WHEELER, JR.; JACK AFRICK;
HAROLD RIDLEY; CREDIT SUISSE FIRST BOSTON
CORPORATION; ROSEMORE, INCORPORATED,

                                                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CA-02-122; CA-02-122-A)


Submitted:   February 23, 2005                  Decided:   May 11, 2005


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


No. 04-1709 affirmed; Nos. 04-1425        and    04-1505   dismissed   by
unpublished per curiam opinion.




                                 - 2 -
Timothy D. Battin, Ian Otto, STRAUS & BOIES, LLP, Fairfax,
Virginia; Edward M. Selfe, John F. Goodman, BRADLEY ARANT ROSE &
WHITE LLP, Birmingham, Alabama, for Appellants.       Anne Marie
Whittemore, Elizabeth F. Edwards, Brian E. Pumphrey, MCGUIREWOODS
LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 3 -
PER CURIAM:

          James Hayes and Thomas Boots (“Appellants”) appeal from

the district court’s orders granting a motion filed pursuant to

Fed. R. Civ. P. 12(b)(6), by Crown Central Petroleum Corp. and its

directors,     financial   advisor,      and    majority    shareholder

(“Appellees”) in this civil action alleging violations of the

Securities and Exchange Act of 1934 (Nos. 04-1425 and 04-1505).

Appellants also appeal from the district court’s order rejecting

the magistrate judge’s decision and denying Appellants’ motion to

extend   the   appeal   period   under   Fed.   R.   App.   P.   4(a)(5)

(No. 04-1709).   We affirm in part and dismiss in part.

          In No. 04-1709, Appellants assert that the district court

applied an incorrect standard of review when considering the

propriety of the magistrate judge’s decision and that the court

abused its discretion in denying their motion to extend the appeal

period. We have thoroughly reviewed the parties’ briefs, the joint

appendix, and the materials filed by the parties pursuant to Fed.

R. App. P. 28(j).   We conclude that the district court applied the

correct standard of review and did not abuse its discretion in

finding that Appellants failed to demonstrate excusable neglect

warranting an extension of the appeal period.          Accordingly, we

affirm for the reasons stated by the district court.        See Hayes v.

Crown Cent. Petroleum Corp., No. CA-02-122-A (E.D. Va. May 25,

2004).


                                 - 4 -
          Turning to the appeals in Nos. 04-1425 and 04-1505, we

may now consider Appellees’ motion to dismiss these appeals for

lack of jurisdiction.   We previously deferred action on Appellees’

motion pending our consideration of the appeal in No. 04-1709.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s judgment granting Appellees’ Rule

12(b)(6) motion was entered on the docket on February 12, 2004; the

thirty-day appeal period expired on March 15, 2004.*   The notices

of appeal were filed on April 5 and 19, 2004.   Because Appellants

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we grant Appellees’ motion to

dismiss and dismiss the appeals in Nos. 04-1425 and 04-1505 for

lack of jurisdiction.




     *
      The thirtieth day fell on Saturday, March 13, 2004.
Appellants therefore had until Monday, March 15, to timely file a
notice of appeal. See Fed. R. App. P. 26(a).

                               - 5 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                             No. 04-1709 AFFIRMED
                               Nos. 04-1425 and 04-1505 DISMISSED




                              - 6 -